 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    EDMUND OKOLIE,

 9                                 Plaintiff,            CASE NO. C17-1531RSM

10           v.
                                                         ORDER GRANTING DEFENDANT
11    CITY OF SEATTLE, THE SEATTLE                       CITY OF SEATTLE’S MOTION FOR
      POLICE DEPARTMENT, LINDSAY                         SUMMARY JUDGMENT
12    BROWN, DAVID BAUER, MICHAEL
      SILVAGNI, JAMES BALAWA, AND
13    ROGER RUSNESS,

14                                 Defendants.

15
            This matter comes before the Court on Defendant City of Seattle’s Motion for Summary
16
     Judgment. Dkt. #32. Plaintiff Edmund Okolie has not filed an opposition to this Motion. The
17
     Court has determined that it can rule on this Motion without oral argument. For the reasons
18
     stated below, the Court GRANTS this Motion.
19
            Summary judgment is appropriate where “the movant shows that there is no genuine
20
     dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
21
     R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Material facts are
22
     those which might affect the outcome of the suit under governing law. Anderson, 477 U.S. at
23
     ORDER GRANTING DEFENDANT CITY OF
     SEATTLE’S MOTION FOR SUMMARY
     JUDGMENT - 1
 1   248. In ruling on summary judgment, a court does not weigh evidence to determine the truth of

 2   the matter, but “only determine[s] whether there is a genuine issue for trial.” Crane v. Conoco,

 3   Inc., 41 F.3d 547, 549 (9th Cir. 1994) (citing Federal Deposit Ins. Corp. v. O’Melveny & Meyers,

 4   969 F.2d 744, 747 (9th Cir. 1992)).

 5           On a motion for summary judgment, the court views the evidence and draws inferences

 6   in the light most favorable to the non-moving party. Anderson, 477 U.S. at 255; Sullivan v. U.S.

 7   Dep't of the Navy, 365 F.3d 827, 832 (9th Cir. 2004). The Court must draw all reasonable

 8   inferences in favor of the non-moving party. See O’Melveny & Meyers, 969 F.2d at 747, rev’d

 9   on other grounds, 512 U.S. 79 (1994). However, the nonmoving party must make a “sufficient

10   showing on an essential element of her case with respect to which she has the burden of proof”

11   to survive summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

12           Mr. Okolie’s claims involve an October 17, 2014, traffic stop where he alleges he was

13   falsely accused, held and investigated, and treated inhumanely in violation of his civil rights. Dkt.

14   #4 at 4–6. Though Mr. Okolie was criminally charged, those charges were later dismissed. Id.

15   While the background facts of this case are lengthy, the Court has determined that it can rule

16   solely on procedural defects to this suit, and thus will focus on the procedural background only.

17           Mr. Okolie initiated this pro se action on October 13, 2017, against the City of Seattle,

18   SPD, and Officers Lindsey Brown, David Bauer, Michael Silvagni, James Balawa, and Roger

19   Russness. Dkts. #1 and #4.1 Mr. Okolie subsequently sought leave to amend his Complaint twice,

20   but the Court struck those motions as procedurally improper. Dkts. #20 and #26.

21
     1
      Mr. Okolie previously filed a substantially similar action against the City of Seattle and SPD on August 17, 2015.
22   Okolie v. Seattle Police Dept., et al., C15-1258RAJ, Dkt. #4 (W.D. Wash. Aug. 17, 2015). Mr. Okolie was granted
     voluntary dismissal on January 24, 2017. Dkt. #46.
23
     ORDER GRANTING DEFENDANT CITY OF
     SEATTLE’S MOTION FOR SUMMARY
     JUDGMENT - 2
 1          Mr. Okolie filed a Motion for Summary Judgment on October 23, 2018. Dkt. #31. The

 2   instant Motion was filed the next day by the City of Seattle. Dkt. #32.

 3          The City of Seattle asserts that Mr. Okolie never served the individual officers. Dkt. #32

 4   at 6 (citing Joint Status Report, Dkt. #16 at 5). Mr. Okolie has failed to respond to this Motion,

 5   so this assertion stands uncontested. The deadline for serving these officers has lapsed under

 6   Rule 4(m) and the applicable statute of limitations. Id. at 8–9 (citing 42 U.S.C. § 1983; Owens v.

 7   Okure, 488 U.S. 235, 250 (1989); and RCW 4.16.080(2)). The City apparently discussed this

 8   problem with Mr. Okolie at the Joint Status Report meeting. Id. The City argues that equitable

 9   tolling and equitable estoppel should not apply in this case. Id. at 10–11.

10          The Court agrees with the City in that Mr. Okolie’s claims against the individual officers

11   are properly dismissed for failure to serve within the time limit for service, and that any future

12   service would be futile as these claims are now time-barred under the applicable statutes of

13   limitation. Equitable tolling and equitable estoppel are inappropriate for this action, and in any

14   event Mr. Okolie has failed to argue for such relief.

15          Given the above, to proceed on a municipal liability claim against the only remaining

16   Defendant City of Seattle, Mr. Okolie must prove a violation of his constitutional rights under a

17   Monell claim. See Los Angeles v. Heller, 475 U.S. 796, 799 (1986). The City can only be held

18   liable where “it has an official policy or pervasive custom that causes a violation of a plaintiff’s

19   federal civil rights.” See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Mr. Okolie

20   could have made this showing by pointing to a custom or policy that led to his injury, by pointing

21   to an injury caused by an action taken in the official capacity of a policymaker, or by showing

22   that a policymaker ratified a subordinate’s unconstitutional act. See Trevino v. Gates, 99 F.3d

23
     ORDER GRANTING DEFENDANT CITY OF
     SEATTLE’S MOTION FOR SUMMARY
     JUDGMENT - 3
 1   911, 918 (9th Cir. 1996). Simply identifying a custom or policy is insufficient; rather, Mr. Okolie

 2   must also prove this custom or policy caused the purported constitutional violation. See Tsao v.

 3   Desert Palace, Inc., 698 F.3d 1128, 1146 (9th Cir. 2012). Further, “only where a failure to train

 4   reflects a “deliberate” or “conscious” choice by the municipality can the failure be properly

 5   thought of as an actionable city “policy.” City of Canton, Ohio v. Harris, 489 U.S. 378, 379,

 6   (1989). Proof of isolated incidents of unconstitutional behavior by employees cannot establish a

 7   municipal policy or custom. McDade v. West, 223 F.3d 1135, 1141 (9th Cir. 2000). “Instead, it

 8   is when the execution of a government's policy or custom, whether made by its lawmakers or by

 9   those whose edicts or acts may fairly be said to represent official policy, inflicts the injuries that

10   [make] the government as an entity responsible under § 1983.” Monell, 436 U.S. at 694.

11          The City of Seattle goes through Mr. Okolie’s allegations and the above law and argues

12   as follows:

13                  Plaintiff’s Complaint, although difficult to decipher, identifies three
                    allegations against the city. First, he alleges that the “city of Seattle
14                  created the avenue for the abuses by building the cells without
                    toilettes or adequate supervision for the unfortunate victims.” (Dkt.
15                  4 at 5-6). Second, that “the city laid mines on the street by deploying
                    officers without knowledge of the manual of the police codes of
16                  conduct on the street.” (Dkt. 4 at 7-8). Last, that “the city also failed
                    to recruit qualified agents with critical thinking and decision making
17                  abilities.” (Dkt. 4 at 9-10). First, there is no evidence to support
                    Plaintiff’s claims. In fact, the facts of this case bely Plaintiff’s three
18                  allegations against the City. Plaintiff alleges there were no toilets of
                    “adequate supervision” of the “unfortunate victims.” In this case,
19                  Plaintiff is seen being monitored by officers while in the holding cell
                    (Evans Dec. ¶ 4, Exhibit B, General Area Videos 1-7). There is no
20                  evidence to suggest that Plaintiff could not have used the restroom
                    when necessary. There is no evidence that there were not adequate
21                  toilets available to Plaintiff upon request. Additionally, Plaintiff
                    suffered no harm as there is no evidence that he soiled himself while
22                  being detained. Looking at the claims in the light most favorable to
                    Plaintiff, Plaintiff has not identified any evidence to show that the
23
     ORDER GRANTING DEFENDANT CITY OF
     SEATTLE’S MOTION FOR SUMMARY
     JUDGMENT - 4
 1                  alleged deficiency of not having toilets in the holding cell would
                    obviously result in constitutional injury. Moreover, Plaintiff fails to
 2                  meet the necessary element of showing a custom or policy that led
                    to the injury, by pointing to an injury caused by an action taken in
 3                  the official capacity of a policymaker, or by showing that a
                    policymaker ratified a subordinate’s unconstitutional act. Plaintiff
 4                  makes allegations not supported by any fact or evidence.

 5                           Plaintiff’s next claim also clearly does not meet the
                    requirements of a Monell claim. Even if the court were to entertain
 6                  Plaintiff’s second allegation that “the city laid mines on the street by
                    deploying officers without knowledge of the manual of the police
 7                  codes of conduct on the street” (Dkt. 4 at 7-8), it still fails. Plaintiff
                    fails to point to any evidence to support his allegation that the city
 8                  has deployed officers without knowledge of the police manual.
                    Plaintiff fails to cite to any specific code of conduct or rule from the
 9                  Police Manual he is referring to. Further, Plaintiff fails to identify
                    how this failure is deficient, how it caused him harm, and how it
10                  reflects a policy or custom that amounts to deliberate indifference.
                    This allegation too must fail.
11
                            Lastly, Plaintiff’s claim that the “city also failed to recruit
12                  qualified agents with critical thinking and decision making abilities”
                    also fails. Plaintiff fails to clearly identify what he is referring to.
13                  Further, Plaintiff does not identify how this custom or policy is
                    deficient, how it caused him harm, nor how it amounted to a
14                  deliberate indifference. This allegation fails. Plaintiff has no facts to
                    support a Monell claim. See (Dkt. 4). This Court should dismiss any
15                  claims against the City for § 1983 liability.

16   Dkt. #32 at 13–14. The Court agrees with the City’s analysis, especially in pointing out that Mr.

17   Okolie fails to present evidence “showing a custom or policy that led to the injury, by pointing to

18   an injury caused by an action taken in the official capacity of a policymaker, or by showing that

19   a policymaker ratified a subordinate’s unconstitutional act.” His conclusory allegations are

20   insufficient. Mr. Okolie fails to respond to the instant Motion, but the Court has reviewed his

21   parallel Motion for Summary Judgment, Dkt. #31, and the remainder of the record, and finds no

22

23
     ORDER GRANTING DEFENDANT CITY OF
     SEATTLE’S MOTION FOR SUMMARY
     JUDGMENT - 5
 1   evidence to support Monell claims. The Court finds that Mr. Okolie’s failure to meet this

 2   necessary element of his case warrants summary judgment dismissal. See Celotex, supra.

 3          Having reviewed the relevant briefing and the remainder of the record, the Court hereby

 4   finds and ORDERS that Defendant City of Seattle’s Motion for Summary Judgment, Dkt. #32, is

 5   GRANTED. All of Plaintiff’s remaining claims are DISMISSED. All other pending Motions

 6   are STRICKEN as MOOT. This case is CLOSED.

 7

 8          DATED this 20 day of November 2018.

 9

10

11
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING DEFENDANT CITY OF
     SEATTLE’S MOTION FOR SUMMARY
     JUDGMENT - 6
